Citation Nr: 1532018	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left arm tremor.

3.  Entitlement to service connection for chronic myeloid leukemia, to include as due to radiation exposure.

4.  Entitlement to an initial compensable rating for diplopia.

5.  Entitlement to an initial rating in excess of 10 percent for status post left wrist fracture with posttraumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March and August 2011 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The March 2011 rating decision granted service connection for diplopia and status post left wrist fracture, and denied service connection for chronic myeloid leukemia.  The claims of entitlement to service connection for hepatitis C and left arm tremors were deferred.  These two claims were subsequently denied in the August 2011 rating decision.

The Veteran appeared at a Board hearing before the undersigned in April 2015.  

The issues of entitlement to service connection for left arm tremor and chronic myeloid leukemia, as well as the issues of entitlement to an increased rating for occasional diplopia and status post left wrist fracture are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction.



FINDING OF FACT

The Veteran's hepatitis C is related to exposure to the blood during active military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

For the reasons that follow, the Board finds that service connection for hepatitis C is warranted.

Medical records show that the Veteran is diagnosed with hepatitis C.  See July 2011 VA examination report; see also June 2005 Physician Progress Note by Dr. B.S.  Accordingly, the Board finds that the Veteran does have a current disability.  The first element of service connection is met.

The Veteran asserts that he was exposed to the blood of other service members through participation in the sport of boxing.  See April 2015 Board Hearing Transcript.  His testimony is, at least to some extent, corroborated by his service treatment records (STRs), which demonstrate that he did participate in the sport.  The STRs do not reveal direct exposure to the blood of others; however, given the violent nature of the sport and the lack of affirmative evidence to the contrary, the Board finds the Veteran's statements regarding this exposure to be credible.  Accordingly, the Board finds that there is an in-service occurrence that may be related to hepatitis C.  The second element of service connection is met.

In July 2011, the Veteran underwent a VA examination in order to obtain an etiological opinion regarding his hepatitis C.  The VA examiner noted the presence of a number of in-service risk factors for hepatitis C, including blood exposure from boxing, intranasal cocaine use, intravenous drug use, high risk sexual practice, body piercing, alcohol abuse, and a possible blood transfusion.  The examiner could not, however, determine the relationship of the Veteran's hepatitis C to service without resorting to mere speculation due to the number of risk factors and their presence before, during, and after his military service.  The examiner was unable to determine which risk factor was likely the cause.

Specific to the facts of this case, the Board finds that the competent etiological evidence of record is in equipoise because it does not prove or disprove the existence of a nexus between the disability and the Veteran's active military service.  While hepatitis C arising from substance abuse during service would constitute willful misconduct that would not be service connected, it is only one risk factor to which the Veteran's hepatitis C may be related.  The Board finds that it is equally likely that the hepatitis C resulted from exposure to blood from boxing during service.  The Board, therefore, resolves reasonable doubt in favor of the Veteran and finds that his hepatitis C is a result of exposure to the blood from in-service participation in the sport of boxing.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The third element of service connection is met.

All three elements of service connection have been met.  Accordingly, service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.


REMAND

The appeal contains four additional claims that must be remanded for further development.  In addition, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Service Connection for a Left Arm Tremor

In June 2011, the Veteran underwent a VA examination to determine the nature and etiology of his left arm tremors.  The examiner concluded that the Veteran's tremors appear to be consistent with an essential tremor and they were not related to any activity in the military.  The examiner did not, however, provide a cogent rationale explaining his conclusion.  Accordingly, the Board finds the June 2011 VA examination is not wholly sufficient to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

Service Connection for Chronic Myeloid Leukemia

The Veteran has alleged that his chronic myeloid leukemia is related to his active service.  See April 2015 Board Hearing Transcript.  He testified to being exposed to environmental hazards from radio equipment, jet fumes, and possibly radiation.  Id.  With regards to radiation exposure, the RO developed his claim and a July 2013 Memorandum from the Department of the Air Force determined there to be no external or internal radiation exposure data for the Veteran.  See 38 C.F.R. §§ 3.309, 3.311.  The Memorandum added that there is no scientific evidence of long-term effects from low-level exposure to radiofrequency radiation and it was unable to determine any specific exposure to ionizing radiation the Veteran may have incurred from working near radar systems.  

Although no radiation exposure is shown, the evidence of record at least demonstrates that the Veteran does have a currently diagnosed disability and that it may be related to active service.  However, he has not been afforded a VA examination to determine the nature and etiology of this disability.  The Board finds that the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, remand for a VA examination and medical opinion is necessary.

Increased Rating for Diplopia 

In June 2012, the Veteran underwent a VA eye examination.  The examination report indicated that his double vision was occasional and corrected with glasses.  At the April 2015 Board hearing, however, the Veteran testified indicated that his vision has progressively worsened and that it is not occasional.  Accordingly, the Board finds that a new VA examination is warranted to determine the current severity of his service-connected eye disability.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Increased Rating for Status Post Left Wrist Fracture

In May 2012, the Veteran underwent a VA examination to determine the current severity of his left wrist disability.  An addendum opinion was provided in February 2014.  During the April 2015 Board hearing, the Veteran testified that his disability has worsened; in particular, he noted that he pretty much uses his right hand for everything now and that over the past year he has been unable to bend the middle finger on his left hand.  Accordingly, the Board also finds that a new VA examination is warranted to determine the current severity of his service-connected left wrist disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer, 10 Vet. App. at 403.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his leukemia and his left arm tremors.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After interviewing the Veteran and conducting all necessary studies, for each disability, the examiner is to answer whether it is at least as likely as not (a 50 percent probability or greater) that it was incurred in or is otherwise related to his active military service.

A complete rationale must be provided for all opinions.  The rationale must consider and discuss the lay evidence of record, including the Veteran and his spouse's statements and testimony.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected eye disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

In particular, the examiner must provide the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment in eye muscle function.  The examiner must also determine whether the eye disability necessitates rest or results in episodic incapacity and, if so, indicate how frequently this occurs.

Specifically for any diplopia, the examiner must address whether the Veteran has diplopia and whether it is occasional or correctable with spectacles, or not so.

A complete rationale must be provided for all opinions.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected left wrist disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


